11273150Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks adequate support for the claims. Claims 1 and 14, cite expected outcome, lines 3-5, claim 1 and lines 5-7, claim 14. The specification fails to describe enablement of the expected outcome. There are no amounts of each reactants in the claims which would produce the expected outcome. Assays must be disclosed showing evidence the outcome is obtained.  The invention is an invitation to a POSA to perform experiments using any applicable procedure to arrive at the amounts of the reactants that would produce the expected outcome.  Amounts of the reactants are disclosed in the specification but, none is related to the expected outcome. There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   By deleting the claims the rejection would be overcome.
The specification fails enablement requirement by not describing where to obtain each reactant in the process. The specification needs not describe how to make each reactant since they are well-known. It must disclose where a POSA may obtain each one.
The specification fails to describe the structures of cellulose derivatives, claim 5, line 2. so as to ascertain the compounds that are included and or excluded by the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The claims embrace all the steps of adding, filling, storing, providing and capping, known today and those that may be discovered in the future.  The claims invite a skilled artisan to use any known procedure to perform adding, filling, storing, providing and capping.  In a process claim, the step must be novel and non-obvious under the US patent practice, particularly when all the reactants are well-known.  Applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The rejection would be overcome if novel and non-obvious steps are added to the claims. However, such may raise the issue of new matter rejection. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, for example, claim 14, recites the broad recitations, the claims also recite at line 4, “preferably” twice, followed by the narrower statements of the range/limitation. By deleting preferably and the lower ranges the rejection would be overcome. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-24, are rejected under 35 U.S.C. 102(a) as being anticipated by Brinkman et al, US 2009/0297566 A1.
Brinkman et al, teaches a container. See figure 5. 
The claims cite intended use of the container: for storing a composition. However, under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).   
 The composition is a product-by-process.  Patentability in product-by-process claims is based on the product itself. Even though the claims are limited and defined by the process, the product is unpatentable if it is the same as or obvious from product of [another claim], In re Thorpe, 227 USPQ 964 (CAFC, 1985). Ex parte Gray, 10 USPQ2d 1922 (BPAI, 1989).
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinkman et al, US 2009/0297566 A1, in view of Horn et al, US 2018/0280363 A1 (effective filed date 8/28/13). 
Applicant claims a method of stabilizing ophthalmic composition by adding a surfactant, a viscosity enhancer and an ophthalmic drug, filling and storing the composition in a container at 2-25oC (claims 1,  8-9, 14, 21-22).  Expected result (viscosity) of the composition is claimed, (claims 1, 6-7, 14, 19-20).
In preferred embodiments, the drug is latanoprost, aceclidine or combination thereof, (claims 2-3, 15-16). Specific surfactants and viscosity enhancers are claimed, (claims 4-5, 17-18), embodiment of step (g) is claimed: definition of genetic instability index. The container is filled with head space under inert gas, e.g. nitrogen gas (claims 10-11, 23-24). The container’s anti-leaching materials are claimed in claims 12-13. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Brinkman et al, teaches a method of stabilizing a thyroid drug by reducing oxygen environments of its composition: reduce the oxygen in the head-space of the container and the oxygen transmitted through the container over time during storage.  Oxygen impermeable container is purged with inert gas, e.g. nitrogen gas, before placing the drug “inside the sealing container or adding an oxygen scavenger insert inside the container”. The container is made of oxygen-impervious material, e.g. polyethylene terephthalate (PET), [0026]-[0027], [0031]-[0034].  Figure 5, shows a cross section of a multiunit or multi dose storage bottle or container, [0043]. The oxygen ingress for the bottle may be calculated, [0075]-[0078], [0102]-[0107], [0110]-[0112].   
 The storage allows drugs to remain stable and maintain potency for over 18 months, [0030]. See also the entire document.
Horn et al, teaches stabilized glaucoma drugs, e.g. aceclidine by adding a surfactant and a viscosity enhancer. Horn et al, teaches aceclidine is unstable in solution but is stabilized by the addition of a surfactant and a viscosity enhancer.  The surfactants and viscosity enhancers are the same as in the instant invention, [0143]-[0154]. 
Horn et al, teaches the composition enhanced cold storage stability of aceclidine, [0155]; and aceclidine has enhanced duration, and control of minimum pupil diameter, [0078]. Figure 2, shows the effect of a surfactant and a viscosity enhancer on near vision acuity and duration effect of aceclidine improved significantly, [0073]. The prior art teaches the composition may be modified for a single drug or combinations of drugs, [0155].  See also the entire document.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant’s invention is a selective combination of the teachings by the prior arts. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts and well-known knowledge of combination therapy. The motivation is also from the problem applicant wanted to solve: 1) improve the stability of aceclidine and latanoprost, and 2) avoid the prior arts.
 The expected outcome is due to inherent property of the composition. Under the US patent practice expected result is not given patentable weight, In re Milton 67 USPQ2d 1614 (Fed. Cir. 2003).  
Under the US patent practice, inherent property, is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Latanoprost (xalatan) is a glaucoma drug and like aceclidine not very stable at room temperature. Brinkman et al, teaches the storage container allows drugs to remain stable and maintain potency for over 18 months. Horn et al, teaches the effect of a surfactant and viscosity enhancer on near vision acuity and duration effect improved significantly. he composition enhanced cold storage stability of aceclidine and it has enhanced duration, and control of minimum pupil diameter.  Having known these, one of ordinary skill would have known and be motivated to combine the inventions by the prior arts at the time the invention was made. There is reasonable expectation of success because applicant did exactly as suggested by the prior arts. 
Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Applicant selects the storage container from Brinkman et al., and use it in the invention by Horn et al.  The motivation for the selective combination is to avoid the prior arts.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques to combine the teachings from the prior arts. it is not beyond the ordinary skill of a scientist to use conventional techniques to combine aceclidine and latanoprost in combination therapy.  Such are deemed inventions of reasoning not of creativity, KSR, supra.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Aceclidine, latanoprost, containers, surfactants and the viscosity enhancers are known in the art. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining aceclidine, latanoprost, containers, surfactants and the viscosity enhancers and would have known how to do so. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Therefore, the claims are not patentable over the combined prior arts and knowledge known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, of U.S. Patent No. 9,089,562. Although the claims at issue are not identical, they are not patentably distinct from each other because, the composition in US ‘562, is obvious from a container comprising it, a process of stabilizing it or a process of making it. The term comprising in US ‘562, is an open-ended term implying the composition may have other constituents not cited, such as, the constituents cited in the instant. The eye-drop composition in US ‘562, must necessarily be in a container. 
The composition in US ‘562, has doses or amounts of the constituents. Establishing doses or amounts of the constituents is not patentable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971). 
 The instant composition, claims 14-24, is product-by-process. Patentability in product-by-process claims is based on the product itself. Even though the claims are limited and defined by the process, the product is unpatentable if it is the same as or obvious from product of a prior art, In re Thorpe, 227 USPQ 964 (CAFC, 1985). Ex parte Gray, 10 USPQ2d 1922 (BPAI, 1989).
Claims 1-24, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27, of U.S. Patent No. 10,836,760, and claims 1-13, of US patent 11,273,150. Although the claims at issue are not identical, they are not patentably distinct from each other because, the term comprising in US ‘760, and US ’150, is an open-ended term implying the patents may have other constituents not cited, such as, the constituents cited in the instant. 
The composition in US ‘760, or US ’150, has doses or amounts of the constituents. Establishing pH or different amounts of the constituents is not patentable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971). 
 Claims 20-23, in US ‘760; claims 10-13, in US ‘150; and the instant claims 14-24; are drawn to a container comprising a product-by-process composition. Patentability in product-by-process claims is based on the product itself. Even though the claims are limited and defined by the process, the product is unpatentable if it is the same as or obvious from product of a prior art, In re Thorpe, 227 USPQ 964 (CAFC, 1985). Ex parte Gray, 10 USPQ2d 1922 (BPAI, 1989).
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
September 6, 2022